928 A.2d 537 (2007)
283 Conn. 910
GEORGE M.
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided July 17, 2007.
Madeline A. Melchionne, assistant attorney general, in support of the petition.
Neal Cone, senior assistant public defender, in opposition.
The respondent's petition for certification for appeal from the Appellate Court, 101 Conn.App. 52, 920 A.2d 372 (2007), is granted, limited to the following issues:
"(1) Whether the Appellate Court improperly reversed the trial court's decision which held that a sentenced prisoner whose dates of offense were identified as '1993-1995' was not entitled to have statutory good time credits applied to his sentence as such credit is not available for offenses committed on or after October 1, 1994?
"(2) Whether the Appellate Court incorrectly held that good time statutes are penal in nature and, as such, the rule of lenity applies to their interpretation?"
The Supreme Court docket number is SC 17941.